Citation Nr: 1044658	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The appellant was a member of the Texas Army National Guard from 
March 1975 to May 1976; she had a period of active duty training 
from May 1975 to September 1975.  As no disabling disease or 
injury is established as having been incurred during this period, 
it is not considered qualifying active military service for VA 
purposes, and hence Veteran status is not established at this 
time.  38 C.F.R. §§ 3.1(d), 3.6.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied service connection for PTSD.

The issue has been recharacterized to better reflect the medical 
evidence of record and applicable case law.  An appellant, as a 
layperson, lacks the training and knowledge to distinguish 
between alternative psychiatric diagnoses in making a claim for 
service connection; a liberal reading therefore requires that a 
claim for one condition be considered a claim of service 
connection for all currently diagnosed psychiatric disorders.  
Clemons v. Shinseki, 23Vet. App. 1 (2009).

The appellant has submitted copies of additional VA treatment 
records and statements from her VA care providers subsequent to 
the issuance of the most recent supplemental statement of the 
case.  She has, however, waived initial RO consideration of such.


FINDINGS OF FACT

1.  A sexual assault did not take place during active military 
service.

2.  A psychiatric disorder was not first manifested on active 
duty service, and the preponderance of the evidence is against a 
finding that any currently diagnosed psychiatric disorder was 
caused or aggravated by military service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the appellant has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

VA has obtained all available service personnel and treatment 
records, as well as VA treatment records from 2006 to 2010.  The 
appellant has submitted select private treatment records and a 
statement from Dr. IDR; she has not provided a release to permit 
VA to assist her in obtaining complete private medical records.  
No VA examination has been provided; treatment records reflect 
several comprehensive mental health evaluations which are 
adequate for adjudication purposes, and further examination would 
be redundant.  The appellant has not indicated she desires a 
Board hearing. 

The appellant has requested that VA locate Mr. JWH and obtain 
from him a statement regarding her stressor allegations.  She 
states that Mr. JWH served with her and was present at the time 
of her attack.  However, the duty to assist does not extend to 
locating witnesses for the appellant.  Lamb v. Peake, 22 Vet. 
App. 227 (2008).  Further, the release of any contact information 
for Mr. JWH to the appellant is prohibited by laws regarding 
confidentiality and privacy.  38 U.S.C.A. § 5701(a).  Finally, 
even if contacting Mr. JWH was within the scope of the duty to 
assist, the appellant has not provided sufficient information to 
permit VA to make inquiries and avoid an unreasonable burden.  
38 U.S.C.A. § 5103A(d).  She did not identify his unit, has no 
idea where he may currently be, and states that her own efforts 
had been unsuccessful.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file; the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service treatment records reveal no reports of treatment for or 
complaints of any mental health problems or symptomatology.  On 
separation examination in August 1975, there was a normal pelvic 
examination noted, including a pap smear.  No abnormal laboratory 
findings were reported.  There is no report of any attack or of 
symptoms consistent with a sexually transmitted disease (STD).  
No diagnosis of an STD is indicated.

VA treatment records reveal that the appellant first sought 
mental health treatment in May 2006.  She reported being sexually 
assaulted in service in 1975.  She stated initially that twin 
boys had raped her and a friend at gunpoint.  Her attackers were 
also in the military, and threatened to kill her in barracks if 
she reported what happened.  At a July 2006 evaluation, she 
reported being raped in the back seat of a car by two men, twin 
brothers she believed were also in the service.  She stated that 
a friend had taken her to a secluded house in the woods.  He then 
went inside with one man while the other raped her.  The 
attackers then switched places and the second man raped her.  
They held a gun to her head and threatened to kill her.  She was 
unsure if her friend had set her up to be raped; she told another 
friend of the attack, but could not recall if she reported it to 
superiors.  After the rape, she contracted an STD and as a result 
was unable to bear children.

VA treatment records show a diagnosis of PTSD and depression 
based on the allegations of military sexual trauma.  The 
appellant continues in treatment.

In February 2007, in response to a VA inquiry, the appellant 
submitted a detailed stressor statement describing her alleged 
personal assault.  She stated that her friend, JWH, was to take 
her to a friend's party off base.  When they arrived at the 
location, two twin boys appeared and pulled a gun on the 
appellant and JWH.  One man grabbed JWH and took him out of the 
car while the other forced the appellant into the back seat, 
where he raped her and told her he was going to kill her.  She 
begged for her life; the other man then reappeared and raped her 
while the first man went inside.  She told her attacker that if 
he spared her life, she would return with a friend.  The men 
released her and JWH, threatening to kill them both if they told 
anyone of events.  JWH told her he was sorry; he did not know the 
party story was a ruse.  They wanted to report the incident, but 
were too afraid.

After returning home, the appellant was diagnosed with an STD; 
the infection had been present for "several months."  
Eventually, she required bilateral salpingostomies and was 
rendered infertile.

Dr. IDR submitted a statement in August 2007 indicating that the 
appellant's gynecological surgeries for tubal blockage (resulting 
in infertility) were secondary to STD's.  Supporting treatment 
records, consisting of surgical reports dated in November 1980 
and November 1984, do not indicate the presence of any current or 
past STD infection.

In October 2008, the appellant reiterated that a friend, JWH, had 
been with her at the time of the attack, but she could not locate 
him.  She also said she told another friend "when she got back" 
and a cousin.

One friend, LK, submitted a statement in January 2009.  She 
reported that the appellant had told her that she was raped by 
two men in service.  A friend, J, had driven her to a party, and 
on arrival, they were threatened at gunpoint.  The friend was 
forced out of the car while the appellant was raped in the back 
seat.  They threatened to kill her if she reported the incident.

The appellant's cousin, RLT, reported in a January 2009 statement 
that the appellant had informed him many years after service that 
she had been raped by two men in service and had contracted an 
STD.  RLT also stated that he had served in the Marine Corps, and 
was "aware incidents do happen often in military life."




IV.  Analysis

Service connection will be granted if it is shown that a veteran 
suffers from a disability resulting from personal injury suffered 
or disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge 
will still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The diagnosis of an acquired psychiatric disease is well 
established by VA treatment records.  All care providers relate 
the variously diagnosed conditions to the alleged in-service 
sexual assault.  

Unfortunately, the evidence of record is against a finding that 
the stressor event in fact occurred.  The appellant is competent 
to report the events she describes, as she could observe and 
experience them without concern for specialized knowledge or 
training.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

The appellant's accounts of events, however, have varied in minor 
but important details.  She initially indicated to doctors that 
she and a friend were raped.  Two months later, she reported that 
her friend was in fact a man who had delivered her to the 
rapists.  She was unsure if he had set her up.  A few months 
later, she reported that JWH had been held at gunpoint and 
threatened with death if the attack was reported as well, and 
that after the attack he had told her he was not involved.

The appellant stated she had told a friend and a cousin of the 
attack "when she got back, " but statements from those 
individuals indicate they were not told until many years after 
the appellant's separation from service.  

The appellant has alleged that she contracted an STD in the 
attack; a showing of such infection would be evidence tending to 
support her claim.  However, no infection was shown on separation 
examination either clinically or with testing, nor were symptoms 
or complaints indicating an infection reported.  Records from Dr. 
IDR indicate that there were gynecological problems as of 
November 1980; despite his assertion in August 2007 that these 
stemmed from an STD infection, there is no reference to such 
infection in the submitted treatment records, and no indication 
of the basis of his assertion.  The Veteran has not submitted 
complete records despite VA requests.

While none of these inconsistencies are major, the cumulative 
effect of the variation in important details raises serious 
questions as to the accuracy of the appellant's allegations.  The 
Veteran cannot be found to be a credible historian.  As she is 
not credible, her stressor allegation has no probative value.  In 
the absence of a verified stressor, there is no valid diagnosis 
of PTSD.  Further, the nexus opinions offered by care providers 
relating current psychiatric problems to service rely on the 
occurrence of the in-service assault.  As this cannot be 
established, the nexus opinions carry no weight.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


